Butler, D. J.
Little need be said in disposing of this case. Tne plaintiff’s patent is for an “improvement in oil-stone holders.” The presumption of novelty, arising from the letters, is not overcome by anything shown. A comparison of the two holders-^-plaintiff’s and defendant’s — leaves no room to doubt that the latter contains the elements of the former. The use for which the defendant’s “tool,” as he denominates it, is intended, is unimportant, as is also the manner of using it. The plaintiff is entitled to every use to which his invention may be applied. The defendant cannot have the benefit of the plaintiff’s holder, even though he may have improved it by the addition of a bar, back of the stone. It would be unprofitable to discuss the law 'or testimony of the case at greater length
The plaintiff must have a decree.